         Case 6:21-cv-00530-MC         Document 18      Filed 08/16/21     Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


 HEATH W. JACOBE,

               Plaintiff,                                           Case No. 6:21-cv-00530-MC

        v.                                                          OPINION AND ORDER

SPECIALTY POLYMERS, INC.
and CASCADE EMPLOYERS
ASSOCIATION INC. OF THE
PACIFIC NORTHWEST,

               Defendants.

_____________________________

MCSHANE, Judge:

       Plaintiff Heath W. Jacobe brings this employment action against his former employer,

Specialty Polymers Incorporated (“SPI”), and SPI’s third-party human resources services provider,

Cascade Employers Association Incorporated of the Pacific Northwest (“Cascade”). Plaintiff

claims that Cascade aided and abetted in an unlawful employment practice in violation of Or. Rev.

Stat. § 659A.030(1)(g). Cascade moves to dismiss. Because liability under ORS 659A.030(1)(g)

is not limited to employers and employees, Defendant’s Motion to Dismiss, ECF No. 12, is

DENIED.

                                       BACKGROUND

       In April 2020, Plaintiff sustained an on-the-job injury to his shoulder. Pl.’s Compl. ¶ 9,

ECF No 1. Although Plaintiff reported the injury, “SPI failed to give plaintiff the appropriate



1 – ORDER
          Case 6:21-cv-00530-MC           Document 18        Filed 08/16/21       Page 2 of 7




paperwork to make a workers’ compensation claim for his compensable injury.” Id. Because

Plaintiff did not file a workers’ compensation claim, he “was instead improperly forced to utilize

unpaid leave . . . to care for his work-related injury.” Id. at ¶ 11. In August 2020, SPI told Plaintiff

that he had exhausted his unpaid medical leave. Id. at ¶ 12. SPI requested that Plaintiff complete

an Americans with Disabilities Act (“ADA”) Medical Inquiry to determine “further leave

eligibility.” Id. at ¶ 13. Plaintiff’s physician informed SPI that Plaintiff sustained a rotator cuff tear

in his right shoulder that limited major life activities. Id. at ¶ 14. Plaintiff requested additional

unpaid leave as an ADA accommodation. Id. at ¶ 14.

        [SPI] initially granted Plaintiff additional unpaid leave as an accommodation;
        however, [Hildelgardo Milian in SPI’s HR Department] also stated on August 17,
        2020 in an email to Bethany Wright at Defendant Cascade: “it looks like [Plaintiff]
        has a Rotator cuff tear on his right shoulder and he will have major life activities
        including boldly [sic] functions[, l]ifting, [p]erforming manual tasks, [r]eaching
        and [w]orking. His surgery is not schedule [sic] until this week. Also, he will be
        out for 3 month [sic] recovery. Can we let him go?” The following day, Wright
        from Cascade responded to Milian’s email and told Millian [sic], incorrectly, that
        SPI could “let [Plaintiff] go for medical reasons” and did not need to accommodate
        his disability under the ADA. On information and belief, Wright further assisted
        SPI and Milian in their unlawful employment practices related to the handling of
        [Plaintiff’s] employment.

Id. at ¶ 15.

        On September 29, 2020, Plaintiff told SPI that his physician expected he could return to

full duty in one month. Id. at ¶ 16. Plaintiff provided SPI with a physician’s note stating Plaintiff

would be unable to work until October 28, 2020. Id. On October 26, 2020, SPI terminated

Plaintiff’s employment, id. at ¶ 18, because “we have determined that we are unable to hold your

position,” id. at ¶ 19.

                                            STANDARDS

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

sufficient factual matter that “state[s] a claim to relief that is plausible on its face.” Bell Atl. Corp.



2 – ORDER
         Case 6:21-cv-00530-MC          Document 18       Filed 08/16/21      Page 3 of 7




v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face when the factual allegations

allow the court to infer the defendant’s liability based on the alleged conduct. Ashcroft v. Iqbal,

556 U.S. 662, 663 (2009). The factual allegations must present more than “the mere possibility of

misconduct.” Id. at 678. When considering a motion to dismiss, this Court must accept all

allegations of material fact as true and construe those facts in the light most favorable to the non-

movant. Burget v. Lokelani Bernice Pauahi Bishop Tr., 200 F.3d 661, 663 (9th Cir. 2000).

                                          DISCUSSION

       Or. Rev. Stat. § 659A.030(1)(g) states that “[i]t is an unlawful employment practice . . .

[f]or any person, whether an employer or an employee, to aid, abet, incite, compel or coerce the

doing of any of the acts forbidden under this chapter or attempt to do so.” Or. Rev. Stat. §

659A.030(1)(g). As noted, Plaintiff alleges that Cascade aided and abetted SPI’s unlawful

employment practice when a Cascade representative informed SPI that it could terminate

Plaintiff’s employment “for medical reasons and did not need to accommodate his disability under

the ADA.” Pl.’s Compl. ¶ 15 (internal quotations omitted). Cascade moves to dismiss Plaintiff’s

claim, arguing that it cannot be held liable under Or. Rev. Stat. § 659A.030(1)(g) because it is not

an employer or employee as required by the statute.

       As this is a legal question regarding an interpretation of Oregon law, this Court is bound

by any ruling of the Oregon Supreme Court on this issue. In re Kirkland, 915 F.2d 1236, 1238 (9th

Cir. 1990). “In the absence of such a decision, a federal court must predict how the highest state

court would decide the issue using intermediate appellate court decisions, decisions from other

jurisdictions, statutes, treatises, and restatements as guidance. However, in the absence of

convincing evidence that the highest court of the state would decide differently, a federal court is




3 – ORDER
             Case 6:21-cv-00530-MC              Document 18   Filed 08/16/21   Page 4 of 7




obligated to follow the decisions of the state’s intermediate courts.” Id. at 1239 (internal quotations

and citations omitted).

           After Plaintiff filed this action, the Oregon Court of Appeals weighed in on the issue

presently facing this Court. There, the question before the court was the same question at issue

here: “Does ORS 659A.030(1)(g) prohibit everyone from aiding and abetting unlawful

employment practices, or just employers and employees?” Hernandez v. Catholic Health Servs.,

311 Or. App. 70, 74 (2021). Following an exhaustive—and, as outlined below, convincing—

review of the history of the statute, the Oregon Court of Appeals held that “aid-or-abet liability

under ORS 659A.030(1)(g) is not limited to employers and employees. Anyone qualifying as a

‘person’ under ORS 659A.001(9) may be an aider or abettor of an unlawful employment practice

in a way that subjects them to liability under ORS 659A.030(1)(g).” Id. at 80-81. Absent

convincing evidence,1 this holding in Hernandez is binding regardless of “however much the state

rule may have departed from prior decisions of the federal courts.” Fireman’s Fund Ins. Co. v. Or.

Auto Ins. Co., No. 03-0025-MO, 2010 WL 3467297, at *3 (D. Or. Sept. 2, 2010) (quoting West v.

Am. Tel. & Tel. Co., 311 U.S. 223, 237 (1940)).

           Cascade argues that the “well-reasoned decade of precedent from the District of Oregon,

the text of Oregon’s anti-discrimination statute, ORS 659A.030, along with state court case law

interpreting the statute” provide convincing evidence that the Oregon Supreme Court would decide

Hernandez differently. Def.’s Reply 3, ECF No. 16. To be sure, Oregon District Courts over the

past decade have consistently held that paragraph (1)(g) applies to employers and employees only.

E.g., Larmanger v. Kaiser Found. Health Plan of the Nw., 805 F. Supp. 2d 1050, 1056 (D. Or.

2011); Duke v. F.M.K. Constr. Servs., Inc., 739 F. Supp. 2d 1296 (D. Or. 2010); McIntire v. Sage



1
    The Oregon Supreme Court has yet to decide this issue.


4 – ORDER
           Case 6:21-cv-00530-MC               Document 18           Filed 08/16/21        Page 5 of 7




Software WL 9274301 (D. Or. 2015). As recently as six months ago, this Court, faced with the

same question, came to the same conclusion as every other Oregon District Court to consider the

question. See Roberts. v. Springfield Util. Bd., No. 19-cv-1595-MC, 2021 WL 472914, at *14 (D.

Or. Feb. 9, 2021) (finding Larmanger persuasive and adopting its reasoning). However, “opinions

of federal court judges on a question of state law, do not constitute ‘convincing evidence that the

state supreme court would decide [an issue] differently,’ Vestar [Dev. II, LLC v. Gen. Dynamics

Corp.], 249 F.3d [958,] 960 [(9th Cir.2001)], nor do those opinions contain any relevant

‘convincing evidence.’” Ryman v. Sears, Roebuck, and Co., 505 F.3d 993, 995 n.1 (9th Cir. 2007)

(first alteration in original).

         Additionally, Hernandez considered, and explicitly rejected, Cascade’s arguments

regarding the text of the statute. In contrast to the federal courts, the Hernandez Court first noted

that the current statutory language is ambiguous:

         We start with text. ORS 659A.030(1)(g) states that “[i]t is an unlawful employment
         practice . . . [f]or any person, whether an employer or an employee, to aid, abet,
         incite, compel or coerce the doing of any of the acts forbidden under this chapter or
         to attempt to do so.” The simple act of reading reveals something wrong in the
         crafting. At war with itself, the text suggests that is applies to everyone (“any
         person”) and, simultaneously. that it applies only to employers and employees
         (“whether an employer or an employee”). The words, and the impossibility they
         conjure, raise only questions: Why refer to any person if the legislature meant to
         refer only to employers and employees? Why refer to employers and employees if
         the legislature meant to refer to any person? Did the legislature think that the
         universe of “any person[s]” coincided with the universe of employers and
         employees? The sentence, as written, is more mystery than mandate.

311 Or. App. at 74-75 (alterations and ellipsis in original).

         Oregon District Courts2 viewing the same language concluded that “if the Oregon

Legislature had intended § 659A.030(1)(g) to apply against “any person” without exception, it



2
  As far as the Court can tell, most Oregon District Courts to consider this question were heavily influenced by the
reasoning set forth in Larmanger.


5 – ORDER
         Case 6:21-cv-00530-MC         Document 18       Filed 08/16/21     Page 6 of 7




would not have included the phrase “whether an employer or an employee.” Larmanger, 805 F.

Supp. 2d at 1056. The Hernandez court, however, questions instead why the legislature would

have included “any person” if it intended the statute to apply only to employers and employees.

As the statute defines “person” more broadly than “employer or an employee,” this view from

Hernandez of the opposite side of the same coin makes sense. And when viewed in context of the

full legislative history of the statute, the Hernandez analysis becomes even more convincing.

       Oregon District Courts note that the statute “originally applied to ‘any person, whether an

employer or an employee, or not.” 805 F. Supp. 2d at 1056. According to the federal courts, “[t]he

removal of ‘or not’ obviously suggests the Oregon Legislature intended to narrow the class of

individuals and/or entities against whom an individual could bring a claim for aiding or abetting

discrimination to employers and employees.” Id. In contrast, after a thorough review of the

background behind the 1953 revisions, the Hernandez court concludes—convincingly to this

Court—that the omission of “or not” was part of “nonsubstantive revisions” “intended to improve

the clarity of Oregon law” by “eliminat[ing] words viewed by the revision council as unnecessary.”

311 Or. App. at 78-79. Upon reading the Hernandez court’s thorough history of the purpose behind

Oregon’s statutory revision counsel, which was to clarify and simplify (but not substantively

change) Oregon laws, this Court confirms the Hernandez court’s suspicion that the district courts

(or at least this district Court) “may not have had the extensive information about ORS

659A.030(1)(g)’s enactment history and the role of the statute revision council with which we have

been supplied, making it all that much more difficult for [the federal courts] to discern the

legislature’s intentions from the confounding text produced by the statute revision council’s word-

reduction efforts.” Hernandez, 311 Or. App. at 80. It seems clear that in the council’s quest to

make the statute more readable, it unintentionally introduced ambiguity into a statute that was




6 – ORDER
           Case 6:21-cv-00530-MC                Document 18          Filed 08/16/21         Page 7 of 7




previously crystal clear.3 See id, at 72 (“Aiming to clarify, acting to opacify, a 1953 housekeeping

revision made the text of the statute ambiguous[.]”).

         To summarize, this Court simply got it wrong in previously concluding ORS

659A.030(1)(g) applies only to employers and employees. Roberts, 2021 WL 472914, at *14. This

Court finds Hernandez as convincing as it is thorough. Even if not bound by Hernandez, this Court

would adopt its reasoning and holding in full and agree that ORS 659A.030(1)(g) applies to “any

person” meeting that statutory definition, whether an employer or employee, or not.

                                                 CONCLUSION

         Cascade’s Motion to Dismiss, ECF No. 12, is DENIED.

IT IS SO ORDERED.

         DATED this 16th day of August, 2021.


                                                               /s/ Michael McShane
                                                                Michael McShane
                                                           United States District Judge




3
 The Hernandez court, along with the parties there, agreed that “as originally written with the ‘or not,’ the provision
unambiguously prohibited aiding and abetting by anyone, not just employers and employees.” 311 Or. App. at 77.


7 – ORDER
